Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-14, the final limitation is unclear.  the claim recites “wherein each of the coupling interfaces provided on the printing tool handling unit and each of the complementary coupling interfaces provided on the at least two printing cylinders are identical and/or standardized. (emphasis added)  It is unclear whether all the coupling interfaces on the printing tool handling unit are supposed to be identical to all of the complementary coupling interfaces, provided on the at least two printing cylinders, or whether only the coupling interfaces on the printing tool handling unit are supposed to be identical to each other and the complementary coupling interfaces provided on the at least two printing cylinders are supposed to be identical to each other (that is, allowing for a difference between the two types of coupling interfaces).  Additionally, the “and/or” statement adds to the obfuscation.
Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 7-9, and 11-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Schadl et al. (DE10024350). 	Regarding claim 1, Schadl et al. disclose “a printing assembly, comprising:  	a printing machine (Figure 1) with a printing module (paragraph 1) having a flexographic printing mode and a gravure printing mode (paragraph 1), wherein the printing module comprises at least two printing cylinders (items 7 and 9) defining the flexographic printing mode and the gravure printing mode of the printing module (paragraph 22),  	a printing tool handling unit (item 34, etc.; paragraph 25) being configured for withdrawing and inserting the at least two printing cylinders from and into the printing module, respectively (paragraph 25),  	wherein the printing tool handling unit comprises a coupling interface and the at least two printing cylinders each comprise a complementary coupling interface such that the printing tool handling unit can at least temporarily be coupled to one or more of the at least two printing cylinders via the respective coupling interfaces (paragraph 20; see also Figure 4 and paragraph 25),  	wherein each of the coupling interfaces provided on the printing tool handling unit and each of the complementary coupling interfaces provided on the at least two printing cylinders are identical and/or standardized (paragraph 25: conventional changing carriage system).”
 	Regarding claim 3, Schadl et al. further disclose “wherein the at least two printing cylinders comprise a plate cylinder (item 38) and an anilox roll (item 31) in the flexographic printing mode.” 	Regarding claim 4, Schadl et al. further disclose “wherein the at least two printing cylinders comprise a gravure cylinder (item 39) and a pressure roller (item 42) in the gravure printing mode.” 	Regarding claim 7, Schadl et al. further disclose “wherein the printing machine comprises an ink supply module which is in fluid connection with the printing module via an ink connector (paragraphs 24 and 29: the ink connector is implicit).”  	Regarding claim 8, Schadl et al. further disclose “wherein the printing cylinders are arranged along a vertical central axis of the printing module on top of each other (See Figure 1).” 	Regarding claim 9, Schadl et al. further disclose “wherein the at least two printing cylinders are displaceable along the vertical central axis (paragraphs 23 and 27).” 	Regarding claim 11, Schadl et al. further disclose “wherein the printing tool handling unit comprises an end effector, wherein the coupling interface is mounted on or provided at the end effector (see the configuration of the slide in carriage in Figure 4; paragraph 25).” 	Regarding claim 12, Schadl et al. further disclose “wherein the end effector is mounted at or provided on an end of an arm (see the configuration in Figure 4).” 	Regarding claim 13, Schadl et al. further disclose “wherein at least one of the printing cylinders is a roller assembly comprising a shaft and a sleeve mounted onto the shaft (paragraphs 26 and 27), wherein the complementary coupling interface is located at an end of the shaft (see figure 4). 	Regarding claim 14, Schadl et al. further disclose “wherein at least one of the printing cylinders is formed as a beam (item 8), and wherein the complementary coupling interface is located at an end of the beam (see figure 4).”
 	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schadl et al.
 	Regarding claims 5 and 6, Schadl et al. disclose all that is claimed, as in claim 1 above, including that there is an inking unit which is not shown (paragraphs 24 and 29).  Schadl et al. fail to disclose “the printing module further comprises an ink tray which is displaceable between a rest position and an operation position,  	wherein the ink tray is in the rest position when the printing module is in the flexographic printing mode and in the operation position when the printing module is in the gravure printing mode, and  	wherein the ink tray has no contact with the printing cylinders in the rest position and is in contact with at least one of the printing cylinders in the operation position for supplying ink to the printing cylinder.” 	However, an ink tray is an inherent part of a gravure printing process.  Furthermore, since the use of an ink tray is not desired in the flexographic printing mode, at the time of the filing of the invention, one having ordinary skill in the art would have been motivated to configure the ink tray to be in a rest position in the flexographic printing mode such that it does not provide ink since it is not needed. Furthermore, one having ordinary skill in the art would have been motivated to enable the ink tray to be movable into an operating position when operating in a gravure mode so that ink can be provided to the gravure cylinder. 	Regarding claim 6, Schadl et al. disclose all that is claimed, as in claim 1 above, including that there is a flexographic squeegee (item 32) for when the printing assembly is operating in flexographic mode.  Schadl et al. fail to specifically disclose “wherein the printing tool handling unit is further configured for withdrawing and inserting a blade beam from and into the printing module, respectively.”  However, since the flexographic squeegee would not be needed in the gravure mode, Examiner asserts that one having ordinary skill in the art would have been motivated to make it displaceable by the tool handling unit so that it can be moved to the flexographic plate in the flexographic mode, and away from the plate in the gravure mode. 	

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schadl et al. in view of Bangel (DE102012003157). 	Regarding claim 2, Schadl et al. disclose all that is claimed, as in claim 1 above, except “wherein the printing machine further comprises a digital printing unit.”  However, Bangel discloses a combination flexographic and gravure printing machine that also has a digital printing unit (Figures 8a and 8b, paragraph 45) in order to have a printing machine which has flexibility and variability in order to be able to carry out as many different types of print jobs as possible (paragraph 2).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to add a digital printing unit to the printing system of Schadl et al. in order to be able to carry out as many different types of print jobs as possible.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schadl et al. in view of Danieli et al. (WO2012/000948). 	Regarding claim 10, Schadl et al. disclose all that is claimed, as in claim 8 above, except “wherein the printing module further comprises a drying unit which is arranged along the vertical central axis of the printing module and geodetically above the printing cylinders, wherein the drying unit is configured to dry both a front side and a back side of a printed substrate.”  However, Danieli et al. disclose a similar system wherein a drying unit which is arranged as claimed (item 51, Figure 3) in order to dry the ink (page 13, lines 24-26).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to provide the printing system of Schadl et al. with a drying unit as shown by Danieli et al. in order to dry the ink.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853